37 F.3d 1504NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
CEILING & INTERIOR SYSTEMS SUPPLY, INC., a WashingtonCorporation, Plaintiff-Appellant,v.USG INTERIORS, INC., a Foreign corporation, Defendant-Appellee.
No. 93-35656.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 5, 1994.Decided Sept. 19, 1994.

1
Before:  KOZINSKI and FERNANDEZ, Circuit Judges, and REAL,* District Judge.


2
MEMORANDUM**


3
Ceiling & Interior Systems Supply, Inc.  ("CISSI") appeals the district court's summary judgment in favor of USG Interiors, Inc., on CISSI's federal and state antitrust claims.  CISSI contends that USG violated the Sherman Act when it attempted to obtain a monopoly.  15 U.S.C. Sec. 2.  CISSI also claims that USG violated Washington law by attempting to obtain a tying arrangement.1  Wash.Rev.Code Sec. 19.86.090.  We affirm for the reasons thoroughly canvassed by the district court in its order filed April 28, 1993.


4
AFFIRMED.



*
 The Honorable Manuel L. Real, United States District Judge, United States District Court for the Central District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 As CISSI has argued, the district court order also dismissed certain of its contract claims and entered a final judgment against it on those claims.  CISSI does not, however, attack the judgment in that respect, and it is therefore affirmed